HOLT, District Judge.
Hughes made the contract with Horan. He is therefore presumably responsible on it. His defense is, in substance, that he was acting as agent for a principal. To maintain such a defense, he must prove that he disclosed the name of his principal. It is not sufficient that he was acting as agent, or that the other party to the contract supposed he was acting as agent, if he did not know who the principal was. De Remer v. Brown, 165 N. Y. 419, 59 N. E. 129; Tew v. Wolfsohn (Court of Appeals) 66 N. E. 934. The evidence in this case, in my opinion, preponderates that Hughes either chartered Horan’s boat himself, or that, if Horan supposed Hughes was acting as agent, he did not know who Hughes’ principal was.
There should be a decree for the libelant for the amount demanded in the libel, with costs.